Toy Safety (debate)
The next item is the Commission statement on toy safety.
Member of the Commission. - Mr President, I would like to thank Parliament for its continued interest in product safety issues, and for this opportunity to give you a short presentation on the first results of the product safety stocktaking, released on 22 November 2007. I attended the IMCO Committee meeting on 26 November and I am now pleased to address the European Parliament meeting in plenary.
My three starting points and principles are still valid and can be confirmed: there can be no compromise on consumer safety; we believe in open markets and fair competition; and we want to work in international partnership with the Chinese and the Americans.
These stocktaking results indicate that the regulatory framework is fit for the purpose, if and when it is properly applied. In particular, the rapid alert system RAPEX is working efficiently and ensuring that dangerous products are recalled from the market throughout the European Union.
The stocktaking report nonetheless identifies certain scope for improvements, in preventive actions and international cooperation as well as in enhanced enforcement.
Some envisaged improvements are already at an advanced stage towards becoming concrete actions, as is notably the case of the revision of the Toy Safety Directive.
I intend to propose to my colleagues in the Commission that we adopt a temporary measure to require that warnings be given on magnetic toys, pending revision of the standard, to address the risks that these toys could pose. We have this right under Article 13 of the General Product Safety Directive. I hope that this measure will become effective soon, but I am also aware that it is just a partial stop-gap solution until the relevant standard addresses the risk associated with magnets comprehensively.
The Commission is assisting the Member States' market surveillance authorities to identify and share best practices with a view to improved market surveillance. In October 2007, Member States reported on initiatives for better cooperation with economic operators and on specific surveillance campaigns on toys. The Commission intends to publish comparative enforcement capacity data on the Consumer Scoreboard in the first quarter of 2008.
The Commission also continues concretely to reinforce the market surveillance capacity of the Member States by participating in the financing of well-designed joint market surveillance projects (which in 2007 will receive EUR 1.3 million in Community funding).
The protection of consumers against dangerous products requires a consistent level of protection not only within the Community, but also at the EU external borders. In addition to actions to improve protection within the European Union, various actions are under way to strengthen protection at borders. Recent major changes to EU customs legislation will help in identifying high-risk consignments for control. Secure customs exchange mechanisms will also enable rapid action to be taken when information becomes available on new types of dangerous products.
Cooperation between these two networks, in practical terms, is being stepped up through regular exchanges of alerts between the RAPEX system and the customs authorities' 'risk information form' system. The latter draws border inspectors' attention to specific, potentially dangerous, cargo.
The Commission has highlighted traceability, which is a very important area for further improvement. Statistics show that products of unknown origin notified through RAPEX were down for the first time in October 2007, standing at 3% as compared to 17% in 2006. The Commission is currently assessing, with the help of the Member States, how to ensure that this improvement is not just temporary.
The Commission has already included, in the 'internal market for goods' legislation package, a provision requiring economic operators to have available the identity of their supplier, which should be helpful for market surveillance interventions once this legislation enters into force.
The Commission has also asked what China could do about traceability, and welcomes the initiatives in China to require the bar-coding, at factory level, of certain categories of high-risk product.
The Commission also consistently highlights the responsibility of economic operators for product safety. I welcome the commitment from the industry to work on measures to build consumer confidence. We have agreed on what I call a 'safety pact'. I will also send experts to carry out a study of business safety measures in the supply chain, and report further on this in the first quarter of 2008, because in the era of globalisation we are only as strong as the weakest part of our chain.
I also find it important to communicate with the citizens of Europe on product safety issues, and to listen to their concerns. This is essential because both you and I want to respond ever better to their queries and needs. I found my recent web chat under the topic 'Have a Safe Christmas' (which I very much enjoyed) most enlightening and engaging, and answered nearly 50 interesting questions.
Finally, our product safety concerns were communicated to the Chinese leaders at the EU-China Summit on 28 November 2007. The leaders on both sides shared the view that a high level of product safety is key to consumer confidence and reciprocal trade. To this end, the competent authorities have established a comprehensive cooperative relationship. Both sides are willing to continue and deepen the dialogue, regularly exchange information and aim at measurable, continuous improvements.
Likewise, the Commission has agreed with the United States Government, in the context of the Trans-Atlantic Economic Council, to enhance our cooperation on import safety issues.
I believe this report to you has shown that I and all my colleagues in the Commission have taken the necessary steps to enhance consumer product safety, in association with all the relevant actors, in the most effective, proportionate and committed manner.
I would like once again to thank Parliament for our many inspiring debates on this issue.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, it is no coincidence, of course, that the Group of the European People's Party (Christian Democrats) and European Democrats has called for this topical and urgent debate just before Christmas, particularly as this issue was discussed back in September, surprising as it may be. The PPE-DE Group also wants this debate to send out a clear political signal and has a political objective in mind. We want to go all out for a high level of consumer protection, and want attention to the smallest, most vulnerable consumers - children - to remain high on the agenda.
Commissioner, I welcome your statements here. We note that you have already done a particularly large amount of work in the Commission, and we should of course like to see Member States, too, being inspired to take on their share of the work. After all, they, too, must continue to be committed to tightening up supervision of their toys markets. We also know, Commissioner, that you personally have spared no effort when it comes to consumer protection. We particularly value these efforts, and also agree with you that, when it comes to toy safety, we should not be devising the umpteenth new approach, but rather closing the gaps in the existing system.
There are a couple of points on which I should like further clarification: you have said - and you also referred to it just now - that the Chinese authorities are particularly hard at work too. Some time ago, you announced that they were going to set up a kind of Chinese RAPEX system. Perhaps you could elucidate this further.
Secondly, I also wonder whether any specific agreements have actually been made with the toy industry, or whether each Member State has its own way of doing things? I should also have liked to hear how it is that we are still awaiting the new Toys Directive, or the Commission proposal for amendment of the existing Toys Directive. We had expected this round about now. There has obviously been a delay. Perhaps you could explain the reason for this? In addition, you are absolutely right: the internal market is also there for consumers. If consumers have no confidence in it, they will not make sufficient use of it. This is a most particularly important dossier.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, many thanks for the briefing you have given us today once again on the progress of discussions.
We have definitely made progress already, but this is still not enough for me, of course. Various matters still lie ahead of us. One of them we have already repeatedly discussed: the European Union must carry out the preliminary work itself. I am also rather sorry about the fact that the amendment of the Toy Directive has still not been tabled. When I heard we would be getting an amendment in December, I assumed that it would be in December 2007, not December 2008. We are now in December and we know we shall not have it. I hope it will be available not in December 2008, but by this January at the latest, because it is urgent.
The second matter, Commissioner, is that the Member States also have to fulfil their obligations. They must make much more efficient and more consistent use of RAPEX. That is one thing. They must also, however, take market monitoring, for which they are responsible, much more seriously. We also have to move matters further forward here so that we can also actually achieve the necessary security.
It is not just governments or their agencies that are being interrogated in this regard, however; toy manufacturers are being interrogated too. They themselves also have to ensure that the quality of their products is appropriate. They cannot continue simply shifting responsibility on to others. We cannot let them go to China and say: yes, we want toys, but they must not cost more than so much. This will be at the expense of quality, which they must know. We must not let manufacturers off the hook, but must demand that they do this, too. As we have said, however, supervision is even better and this is what we have to achieve.
I hope that you will manage to move this forward in real terms in the safety package you have been addressing.
on behalf of the ALDE Group. - Mr President, for some families, this Christmas will be a period of tragedy - tragedy because of the loss of a child. What makes such tragedy even more painful is that (a) it could have easily been prevented and (b) that it was caused by a gift of love - a joy that turned into a murder weapon. Yes, a murder weapon. Because those that produce unsafe toys know full well that those toys can and eventually, perhaps, will kill a child. Therefore putting such a deadly toy on the market constitutes, in my view, the committing of murder and consequently those that through their omissions fail to prevent such a crime from taking place are accomplices to the act.
Madam Commissioner, we all know who are the culprits that, in this respect, kill or injure our children. They are the cheap Chinese toy manufacturers. And what protection have you to offer our citizens? Not enough, I am sorry to say. You are happy, it seems, that in 43% of cases reported in the latest RAPEX-China report corrective action was taken, but, Madam Commissioner, how about the 57% of cases where no corrective action was taken? And how about those potentially dangerous toys which were not reported at all?
You have said that 'in this world you cannot given 100% guarantees' but 'you can make sure the system is fit for purpose'. What purpose, Madam Commissioner? The purpose of cutting safety corners in order not to upset the Chinese Government?
There is only one way of dealing with this problem, Madam Commissioner: ban all imports of Chinese toys till the Chinese Government can give a 100% guarantee that no dangerous toys will be sold in Europe. Only then will you be fulfilling your most important function of truly protecting our children from death caused by Chinese toys. And remember, Madam Commissioner, mere progress from China is not enough, because even one child's death is one too many.
Mr Matsakis, I apologise for announcing that you had one minute's speaking time. It was our mistake and you did, indeed, have two minutes. I always give extra time to people who speak in a language other than their own. Your English is wonderful!
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, there can be no concessions on toy safety and the mass withdrawal from the market of toys from China has put consumer safety back at the centre of the debate, particularly the safety of our smallest consumers, who often do not have the voice or the strength to defend themselves.
There is, in fact, a very profitable market in products that are a health hazard, a market that makes staggering amounts of money each year and that finds endless routes and subterfuges for legalising what is in reality illegal and harmful. For this very reason, we welcome the Commission's proposals to strengthen the application of checks on the safety of products, especially toys.
In particular, we believe cooperation with China and the United States is of fundamental importance in blocking the flow of dangerous products heading for the European market. A number of actions, such as an overall examination of safety measures and the safety pact between producers and importers, must be prioritised in order to restore consumer confidence.
As regards the Member States, it is fundamentally important to improve cooperation between customs and the authorities responsible for controlling the markets. A revision of the toy safety directive is essential, so that there are definite rules for planning adequate checks at the production and customs stages.
I will finish, however, by saying that China absolutely must play its part and the Commission must demand that it does so. China must give guarantees, and must engage in a hard and uncompromising fight against illegal practices, otherwise the European Union will have to take serious measures and close the door on counterfeiting and unfair and unlawful competition.
on behalf of the Verts/ALE Group. - (DE) Mr President, this debate criss-crosses the Directives. Commissioner, you are confusing the Product Safety Directive with the Toy Safety Directive! We do in fact have an implementation problem with the Product Directive, whereas we have a legislative deficit with the Toy Safety Directive. Greater supervision does not help us here because we have safety loopholes, namely that dangerous chemicals, for example, are not banned.
Two months ago Commissioner Verheugen guaranteed that the Toy Safety Directive would be presented this month. He said that toys containing lead should not be entering the European market. In the first case there is no sign of the review of the Toy Safety Directive.
In the second case, Commissioner Verheugen has admitted to me in writing that he was wrong when he said that toys containing lead were banned in Europe. This is not right either. You are confusing the Product Safety Directive and the Toy Safety Directive. It is therefore very odd when you say we need a bar code for particularly dangerous products. Hopefully you do not mean that for toys! Dangerous products have lost nothing in children's hands!
We need the principle of prevention. Nor are there any warning messages here about magnets. What about warnings on toys that contain carcinogenic substances? In Europe we have polyaromatic hydrocarbons. We shall be banning them in car tyres, but they are permitted in toys even though these are carcinogenic substances. This debate is absurd because you are criss-crossing both Directives.
Please concentrate in your second answer on the Toy Safety Directive and answer the questions on when this Directive is finally to be submitted and when - as we proposed in our resolution - the legal loopholes are to be filled, and please do not continue to mix them both up. Supervision is good; laws are better.
on behalf of the GUE/NGL Group. - (SV) Mr President, it is of course entirely unacceptable that children should be exposed to toys which pose risks to their health. Pretty well all of us think that we can buy CE-labelled toys in the EU with peace of mind. Anything else is unthinkable. But in reality we involuntarily buy toys which contain carcinogens and lead. It beggars belief that these substances are used in toys, which children often stuff into their mouths! The safety of children demands immediate action by the Commission. The profit interests of manufacturers, suppliers and importers must never take precedence over children's health. A single dangerous toy is one too many.
Mr President, I wish to thank Commissioner Kuneva for coming to the Chamber today, at our suggestion, and congratulate her for being very positive and strong in the action that she has taken. Since we had the original debates back in September, she has been to China. We have seen the results of that. She has also been absolutely clear in stating that 'there can be no compromise on consumer safety'. We all firmly believe that to be the case.
Turning to the practical aspects, a number of colleagues have already made the point that this an extremely complex issue in which many players are involved. I therefore welcome Commissioner Kuneva's reassurance that she will be working with the Member States to reinforce their capacity to inspect, to test and also to stop dangerous consignments, which can be properly identified because flows of information have been established. Let us be realistic. We are dealing with a very large number of manufacturers and a very large number of products.
However, one of the last things we want to do is to demonise those toy manufacturers who are already doing an outstanding job and producing attractive, well-designed, good-value toys that are valued by consumers and their children across the European Union and which, as we all know, are very important in children's development. It is entirely wrong to single out the Chinese, as our colleague from Cyprus did in what was a very emotional and illiberal speech. There are many other countries that are sourcing products. The most important thing is to ensure quality of design from the outset, and that the engineers responsible work with their suppliers to see that all the controls are in place. Believe me, there are many companies producing toys in China to outstanding quality standards. We want everyone to do that and we want that to happen now. This is because the key decisions being made now, before Christmas this year, concern the toys that will be in the hands of children next Christmas. That is what we are talking about, that is why we are working ahead and that is why it was very important that the Commissioner was here tonight.
Mr President, the objective of tonight's debate and the Commissioner's statement must, of course, be to send a very strong signal to consumers and to China - and those who supply toys from other third countries - that we are determined to rid our markets of toxic toys. We have seen that numerous toy recalls in the run-up to Christmas mean that we have to keep up pressure for action. And I want to add, Commissioner, that in recent raids in my own region - in Manchester - over 20 000 illegal and counterfeit toys were seized, with a value of EUR 150 000. They were clearly destined to fill the gaps as a result of the toy recalls.
Therefore, we need the legitimate toy suppliers and manufacturers to meet the highest safety standards if children are not to be put at risk by dangerous counterfeit toys. So, let me be clear, as chair of Parliament's Consumer Protection Committee, what we are calling for you to do with our support, Commissioner. We want an urgent review of Europe's toy safety laws, to tackle the problems of new problems from third countries, Chinese imports and, of course, new and dangerous toy designs, such as magnets, which have emerged since the original directive of 1995. It is out of date, and it does need to be reviewed. We need to fill that law with stronger, intelligence-led enforcement and surveillance, to make sure we crack down on poor producers.
Commissioner, I personally give you my support, and I will continue to do that, to go as far as banning dangerous toy imports from China if necessary. But it has to be said that your action has got results; we have now seen 93 bans from China itself and, since July, 184 more investigations, which means that we are seeing less dangerous toys leaving China's borders. We need to step up that action and give you support; but importers, too, must bear the responsibility for the import of dangerous toy products, and I therefore welcome the supply chain review to close the gaps left by manufacturers.
Commissioner, we are not prepared to make any compromises on toy safety; warnings may not be enough. We can see, for example in the US, that we have bans for under-threes on some toys and we have warnings for over-six-year-olds; they complain that they are importing our dangerous toys from the European market, so perhaps we need to follow the US model in this area. So let us get swift and effective measures to restore the confidence of our consumers in the toy market. I pledge, Commissioner, that my committee will work with you to achieve that.
(PL) Mr President, in speaking in the debate on toy safety, I wish to draw attention to several more general matters.
Firstly, the liberalisation of trade carried out under the auspices of the World Trade Organisation, making the European market increasingly accessible, is not only bringing benefits to consumers in the form of lower prices for many goods, but is also bringing dangers, and an eloquent example of this is the matter of dangerous toys that we are discussing today.
Secondly, South-East Asian countries are competitive in the European market because they do not cover the full costs of manufacturing the products. They often fail to bear environmental protection costs, costs linked to observing employee rights or costs linked to the safety of goods, to name but a few.
Thirdly, it is therefore necessary for consumer and competition protection institutions in EU countries to make use of the instruments they have available to them to react more rapidly and effectively to such situations and eliminate from the market not only hazardous products, but also their manufacturers or importers.
Fourthly, and finally, the European Union, in ongoing negotiations under WTO auspices concerning expansion of access to the European market, must demand of third countries that they observe the rules of fair competition, and particularly the inclusion in product prices of the full costs of manufacture, counted using European standards.
(DE) Mr President, Commissioner, I have already stated in committee that we appreciate your efforts and that we thank you for those efforts.
Nevertheless, some of these things highlight where something is in a bad state. If you want to provide warnings about magnets, for example, this just shows that the Toy Safety Directive is not adequate. The Toy Safety Directive is unfortunately based on the new approach. The new approach implies that the equivalent standardisation committees are active. Unfortunately, the standardisation committees have not been active regarding magnets, just as they have not been active as regards carcinogenic substances. Only three carcinogenic substances are currently banned; the rest are not. We must check as a matter of urgency when we are revising the Toy Safety Directive whether this new approach really is the right way or whether it is not considerably more important for European legislators to lay down standards right now in the toy sector, because toys appeal mainly to children and children must be given special protection. I appeal to you to check once again whether the new approach really is the right way here or whether we in fact need a different approach when revising the Toy Safety Directive.
I should also like to point out that we have underlined the responsibility of importers when revising the product package. These importers must take their responsibilities seriously. I hope that you and the Commission will also be supporting this in the trialogue. Importers must be held responsible in the same way as manufacturers.
One final point: the Member States. Here it can be shown that the Product Safety Directive has simply been too weak. The Member States must be forced to monitor it and they must also be forced to actually phase out certain products. Unfortunately, not all of them have actually been phased out.
(BG) Mme Commissioner, There are several reasons for my question today. The firt one is your answer during the discussion on this issue at IMCO Committee, which was too general, in my opinion. The second one is the question in writing which I have already asked and I hope to receive an answer together with the other answers today. And the third reason is the following: I would like to specially draw your attention to the Christensen Report adopted in 2005 on the integration of the new Member States in the consumer protection system supplementing the internal market regime in the European Community. The report contains recommendations to the European Commission to draw special attention to the new Member States, which includes also my country.
I would like to express my personal opionion that, notwithstanding the efforts made by the Commission in this sphere, only three percent of the Bulgarian citizens feel protected as consumers. Therefore my specific question goes as follows: what has the European Commission done to guarantee the safety of the Chinese toys distributed during the Christmas and New Year holidays on the markets of the new Member States, given their relatively weaker consumer protection system?
(ES) Mr President, Commissioner, without being dramatic, we are dealing with a problem that affects the whole of the Union. To give just one example: every day 40 000 goods containers enter Spain; many thousands of those containers carry toys.
We wonder whether the authorised economic operator system, which will be introduced from 1 January 2008, will really facilitate effective measures to tackle the commercial actions that endanger children's health, and which have been condemned so many times.
In its resolution of 26 September on the safety of products and especially toys, the European Parliament urged the Commission and the Member States to take measures to ensure that consumer goods sold do not pose a risk to health.
It is time to speed up the adoption of the necessary measures in order to implement the European Parliament resolution. We need to improve the control and monitoring of the markets that we have mentioned. At a time of globalisation, toys are not just another type of goods. Without controls, we will see repeats of the incidents that have been repeatedly reported; time and time again there is a relapse into commercial dumping, as well as a possibility of seriously affecting the health of consumers, especially children.
Member of the Commission. - Mr President, let me start by responding to Ms Thyssen on what we are doing to enhance our positive influence on the Chinese market. If we are to achieve success, Europe should develop its role as a standard-bearer, and that is exactly what we are trying to do. RAPEX-China gives the Chinese authorities access to details of risks found in Chinese products sold in Europe, and this is a very valuable source of information for them.
China is currently setting up its own national rapid-warning system, copying the European one. This really represents a great success for product safety at world level. It ensures that information is spread swiftly to local offices for action, and this should start by the end of the year. If this continues to develop as envisaged, Europe will be able to congratulate itself, by the end of the year, on a major success, as it has established the pattern for the Chinese authorities.
I would like also to highlight that next year will be a very intensive one for me in respect of elaborating a new memorandum of understanding with China, owing to the fact that the current memorandum, which has been in effect since 2006, will expire at the beginning of 2009. This will be a matter for very concrete work by the Commission.
Many of you have referred to the Toys Directive. I cannot comment on something which comes under the responsibility of Vice-President Verheugen, as the Toys Directive is part of his portfolio, although we enjoy excellent cooperation. However, you should be aware that a revision of the Toys Directive is in the pipeline and will be presented very soon. Before my meeting with you, I checked with the services of Commissioner Verheugen, and with him in person, and know that this directive will soon be discussed by the Commission. I am sure that his services are working flat out.
There is no mixing of our two approaches - the industry approach, which includes the Toys Directive and the approach on which I base my activities, which includes a general product safety directive. I can assure you that the distinction within the Commission is really very clear.
That is exactly what we are trying to do through the new approach - to keep these two sets of checks parallel to each other. One set concerns requirements on toys as industrial goods, and the other one, over and above those efforts, concerns checks at any given point on how safe the toys are for our children. One good example is the magnets used in toys. These now come under the General Product Safety Directive, and we are able to carry out checks, ban dangerous products and ask for a new standard, with the toys in the mean time being covered by a warning, and then we will come up with a proposal. There will most probably be standardisation, and a ban on certain uses for magnets. This approach is based precisely on filling the gap on safety, through a true General Product Safety Directive. This is an excellent example of why we need to keep the two approaches together.
I started to respond to Ms Rühle concerning magnets. The College will consider my proposal to adopt a targeted measure to require specific warnings on magnetic toys, and this would fill the gap until the relevant standards properly address this risk. As you know, this process is a little long, but that is not up to the Commission. This is legislation which we are simply executing concerning the way we implement on our standards.
I would like to dwell for a second on the opinion expressed by Mr Matsakis. My line is quite simple, because I believe that Mr Harbour answered in a very consistent manner. I do not think that dangerous toys have a passport, and we should address the danger from wherever the danger comes. Let me just remind you that although 50% of the dangerous toys in Europe come from China, I am surprised that we have not discussed at all where the other 50% comes from. I have to tell you that 30% of dangerous toys come precisely from Europe. That is why I really insist on safety, regardless of passports. We must consider again how important confidence is to our markets. I am not going to outsource that responsibility.
Article 1 of the General Product Safety Directive states that all producers should only produce safe goods, and that whoever places a good on the market for the first time - be it the importer, the retailer or the producer - should check the safety of toys, for which he is liable.
With reference to Ms Iotova, I would like to answer in Bulgarian because it was in that language that she put her question.
(BG) My answer was very specific according to the standards of the Commission. What we have done over the last year is intended to improve legislation. Yes, part of this legislation relates to industrial goods and it is within the portfolio of another Commissioner but we work together on a number of issues. Some of the questions asked relate also to the REACH Directive that is not in my portfolio either but, again, we are doing what is necessary to ensure the safety on the basis of the existing legislation.
Many meetings have been held with all stakeholders in the process - manufacturers, competent national authorities, retailers, and numerous non-governmental organisations.
Besides, I would like to tell you that we make no judgments and do not divide countries into old and new Member States. The safety of goods is equally important for new and old members alike. I would like to reassure you that there are some old Member States, prior to the accession of the twelve new countries, which have their serious problems and I have no intention to abandon them. Of course, the responsibility of the Commission with regard to the implementation of the legislation, especially in the new Member States, is something which, undoubtedly, stands very close to my heart. Therefore what I am doing in the new Member States is talk more to the authorities, insist more on a national budget for the development of market surveillance authorities.
I can tell you, Mme Iotova, that the Bulgarian market has 180 inspectors. Yeasterday, actually it was earlier this morning, I had further talks with all participants in the safety chain and we concluded "the Christmas Pact”, involving manufacturers at the European level, as well as traders and government authorities in Bulgaria. After the insistent talks I had with the Ministry of the Economy in Bulgaria, inspections increased four times. Therefore I shall continue to work along these lines and, as I had the pleasure of doing it last time, I would like to renew my invitation from this plenary hall to do it together. I am confident that we shall be more successful in this way.
I would like to end where I started, which is to say that all our actions should be proportional and based on solidarity and subsidiarity, which will give us additional strength to tackle this very important problem.
I have listened carefully to all of you, to your kind words and to your calls to step up our work. If at any point there are specific cases which you would like to discuss with me, I would be more than happy to continue doing this.
I should like to thank the Commissioner and all colleagues who spoke in that debate.
I wish to make one little observation: some years ago my elder daughter was given a present of a rubber doll made in China. The head came off and inside was a little rubber knob to put the head on, and whoever made this toy had put a little face on it; but it was not a smiley face, it was a very sad face, and whoever did this was trying to get some sort of message out about the conditions in which they working. So I am glad to have this opportunity of making it public tonight.
The debate is closed.